internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07-plr-130091-02 date date legend a b dear this letter responds to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting rulings under sec_29 of the internal_revenue_code you have represented the facts to be as follows taxpayer received plr concerning qualification for tax_credits under sec_29 of the internal_revenue_code taxpayer now plans to use an alternative chemical reagent to produce synthetic_fuel in taxpayer’s synthetic_fuel facilities and to relocate one or more of its facilities and has requested ruling that each facility of the taxpayer with use of the of the process described and the b chemical reagent will produce a qualified_fuel within the meaning of sec_29 provided a facility was placed_in_service prior to date within the meaning of sec_29 relocation of such facility to a different location after date will not result in a new placed_in_service_date provided the fair_market_value of the used_property is more than of the facilities total fair_market_value the cost of the new property plus the value of the used_property taxpayer is a delaware limited_partnership taxpayer constructed owns and operates four facilities for producing a solid synthetic_fuel from coal the product each plr-130091-02 facility consists of two production lines each of which consists of a briquetter which is fed by its associated mixer the taxpayer has supplied a detailed description of the process employed at the facilities the taxpayer currently wants to change its chemical reagent from a to b a recognized expert in combustion coal and chemical analysis has performed numerous tests on the coal used at the facilities and has submitted a report in which the expert concludes that significant chemical changes take place with the application of the process to the coal using chemical reagent b taxpayer may relocate one or more of its facilities the taxpayer has represented that following the relocation the cost of any new property incorporated into a facility when it will be reassembled will be less than percent of the total cost of facility a that is purchase_price plus cost of additions changes and repairs in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternative_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 based on the information submitted and representations made including the preponderance of the test results we agree that the fuel to be produced in each facility using the described process and chemical reagent b on the coal will result in a significant chemical change to the coal transforming the coal feedstock into a solid synthetic_fuel revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility’s total value the cost of the new property plus the value of the used_property plr-130091-02 revrul_94_31 concerns a factual context similar to the present situations consistent with the holding in revrul_94_31 if the facilities were placed_in_service prior to date within the meaning of sec_29 the relocation of a facility after date or replacement of parts of either facility after that date will not result in a new placed_in_service_date for either facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of each respective facility’s total fair_market_value at the time of the relocation or replacement when property is placed_in_service is a factual determination and we express no opinion on when the facilities were placed_in_service accordingly based on the information submitted and the representations made we conclude as follows each facility of the taxpayer with use of the of the process described and the b chemical reagent will produce a qualified_fuel within the meaning of sec_29 provided a facility was placed_in_service prior to date within the meaning of sec_29 relocation of such facility to a different location after date will not result in a new placed_in_service_date provided the fair_market_value of the used_property is more than of the facilities total fair_market_value the cost of the new property plus the value of the used_property except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2002_1 2002_1_irb_1 however when the criteria of section dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and to a second authorized representative plr-130091-02 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
